United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2616
                                    ___________

Robert V. Steinhilber,               *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Watson, Ess, Marshall & Enggas,      * Western District of Missouri.
Attorneys-at-Law; Paul R.            *
Lamoree, Esq.,                       *      [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                           Submitted: March 4, 1998
                               Filed: March 17, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Steinhilber appeals from the district court&s1 adverse grant of summary
judgment in this diversity action for abuse of process and intentional infliction of
emotional distress. After careful review of the record, we conclude that the grant of
summary judgment involved no error requiring reversal. For the reasons stated by the
district court, we also conclude that the district court did not abuse its discretion by


      1
        The HONORABLE D. BROOK BARTLETT, Chief Judge, United States
District Court for the Western District of Missouri.
denying Steinhilber&s motion to disqualify the district court judge, and sanctioning
Steinhilber for a frivolous motion. We further conclude the district court did not abuse
its discretion by denying Steinhilber&s motion to amend his complaint. Accordingly,
we affirm. See 8th Cir. R. 47B.

      Appellees& motion to strike Steinhilber&s brief is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-